IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-20259
                         Conference Calendar



EDWARD ROY NEWSOME,

                                          Plaintiff-Appellant,

versus

JOHN JOSEPH SUTTER, Attorney,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-4556
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Edward Roy Newsome, Texas state prisoner #437698, appeals

the district court’s dismissal of his complaint for lack of

subject matter jurisdiction.    In the complaint, Newsome alleged

claims of legal malpractice and breach of contract against an

attorney, John Joseph Sutter, retained by him to litigate a

personal injury claim.   Newsome does not challenge the district

court’s determination that both he and Sutter were domiciled in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20259
                                -2-

the same state.   Because Newsome has established neither

diversity of citizenship nor a federal claim, the district court

did not err in dismissing the suit for lack of jurisdiction.   See

28 U.S.C. §§ 1331, 1332.

     Newsome’s motion entitled “Motion for Freedom of Information

Act” is DENIED.

     AFFIRMED; MOTION DENIED.